DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 11/10/2021.  As directed by the amendment: claims 1, 3, 5-7, 15 and 17-19 have been amended, claim 2 has been cancelled and no new claims have been added. Thus, claims 1 and 3-20 are presently pending in this application, and currently examined in the Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-8, 11-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ek (US PG Pub. 2006/0229726), as disclosed in the IDS dated 07/31/2020, in view of Newman et al. (WO 2006/127486), hereinafter Newman.
Regarding claims 1, 3, 12, 13, 15 and 20, Ek discloses a cutting system comprising a bone anchor (104), illustrated in Figure 1, including a head (H) having an upper support surface (US) including a depression/opening (114) extending into the upper support surface; a shaft (S) depending from the head (H), the shaft insertable within a bone segment; and a fin (F) laterally extending from the shaft (S) for engaging/gripping the bone segment upon insertion of the shaft and the fin into the bone segment, illustrated in Figure 1 and modified figure 1, below ([0025], Lines 1-5 & [0026], Lines 11-12); and a cutting instrument/excision tool including one or more cutting elements ([0035], Lines 5-7); but does not specifically disclose the cutting instrument comprises a reamer including a shaft portion with one or more cutting elements and a rounded tip portion, wherein the one or more cutting elements comprise one or more cutting flutes that do not extend across the tip portion; however Ek does state that various alternative and/or additional excision tools and techniques can be used to prepare the implant site ([0035], Last 4 Lines).  

    PNG
    media_image1.png
    552
    535
    media_image1.png
    Greyscale

	However, Newman teaches a cutting system, in the same field of endeavor, comprising a cutting instrument comprising a reamer (30) including a rounded tip portion (31) and a shaft portion with one or more cutting elements/flutes (38) that do not extend across the tip portion, wherein the rounded tip portion (31) is receivable within a depression/opening (22) to removably couple/engage the cutting instrument/reamer with an anchor (20) so that the cutting instrument/reamer (30) can rotatably and pivotally move relative to the anchor to enable the cutting elements/flutes (38) to engage bone, illustrated in Figures 5-8 ([0068] & [0069]).
In view of the teachings of Newman, it would have been obvious to one having ordinary skill in the art at the time of the invention for the cutting system of Ek to replace/use an alternative cutting instrument which comprises a reamer including a rounded tip portion and a shaft with one or more cutting elements/flutes that do not extend across the tip portion, wherein the rounded tip portion is receivable within the depression/opening, formed in the head of the bone anchor of Ek, to removably couple/engage the cutting instrument/reamer with the bone 
Regarding claims 5, 6, 17 and 18, Ek in view of Newman disclose the cutting system of claims 1 and 15, wherein Newman further teaches a guide (21, 23, 25), including a stator (25) with a cam opening, the shaft portion of the cutting instrument/reamer (30) arranged and configured to move along the cam opening to guide movement of the cutting instrument within the bone, illustrated in Figures 5-8, in order to control the shape and depth of the cut/reamed portion/area (Newman: [0067], Lines 1-4). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention for the cutting system of Ek in view of Newman to further include a guide, in order to control the shape and depth of the cut/reamed portion/area, as taught by Newman.
Regarding claims 7 and 19, Ek in view of Newman disclose the cutting system of claims 1 and 15, wherein Ek further teaches the upper support surface (US) of the head (H) of the bone anchor (104) includes a substantially planar surface, illustrated in Figure 1 and modified figure 1, above.
Regarding claim 8, Ek in view of Newman disclose the cutting system of claim 1, wherein Ek further teaches the fin (F) is a continuous thread extending about the shaft (S), illustrated in Figure 1 and modified figure 1, above.
Regarding claim 11, Ek in view of Newman disclose the cutting system of claim 1, wherein Ek further teaches the fin (F) has a greater lateral surface relative to a thickness of the fin to adequately engage a relatively soft, spongy bone segment, illustrated in Figure 1 and modified figure 1, above.
Regarding claim 14, Ek in view of Newman disclose the cutting system of claim 1, and mentioned above, in a device/apparatus claim only the claimed structure of the final device bears patentable weight, not the intended use/function (i.e. how/where the device is implanted). Therefore, inasmuch as only the finished device/apparatus bears patentable weight, the device/system of Ek in view of Newman meets all the structural limitations set forth in the claims and would be capable of being implanted in a distal portion of a femur adjacent a knee joint or at a proximal portion of a tibia adjacent a knee joint, and thus reads on the claim. Furthermore, it is also to be noted that Ek states the device/system may be suitably used in a knee joint (Ek: [0044], Lines 11-12).
Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ek in view of Newman as applied to claims 1 and 15 above, and further in view of Smith et al. (US PG Pub. 2011/0015634), hereinafter Smith.
Regarding claims 4 and 16, Ek in view of Newman disclose the cutting system of claims 1 and 15, but do not specifically disclose the cutting instrument/reamer including a depth stop.
	However, Smith teaches a cutting instrument/reamer, in the same field of endeavor, comprising a depth stop (192/193), illustrated in Figures 6 and 11; the depth stop allowing for visual indication of the depth of the cutting instrument/reamer during operation ([0048]).
In view of the teachings of Smith, it would have been obvious to one having ordinary skill in the art at the time of the invention for the cutting instrument/reamer, of the cutting system of Ek in view of Newman, to include a depth stop, in order to provide visual indication of the depth of the cutting instrument during operation.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ek in view of Newman as applied to claim 1 above, and further in view of McLaren (US Patent No. 5,053,035).
Regarding claims 9 and 10, Ek in view of Newman disclose the cutting system of claim 1, but fail to specifically disclose the fin includes a plurality of longitudinally extending ribs extending along the shaft.
	However, McLaren discloses an orthopedic device (10), which engages bone, comprising a plurality of longitudinally extending ribs (18) extending along a length of the shaft of the device, illustrated in Figures 1 and 2; the longitudinally extending ribs are used to ensure proper location and support of the device once implanted in bone (Column 5, Lines 13-17).
	In view of the teachings of McLaren, it would have been obvious to one having ordinary skill in the art at the time of the invention for the fin, of the bone anchor of the cutting system of Ek in view of Newman, to include/comprise a plurality of longitudinally extending ribs extending along a length of the shaft, of the anchor, in order to ensure proper location and support of the anchor once it is implanted in bone.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 15 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, in response to Applicant’s amendments, Examiner now cites the prior art of Ek, in addition to the prior art of Newman; rejecting independent claims 1 and 15, and those claims that depend from it, as being unpatentable over Ek in view of Newman.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DINAH BARIA/Primary Examiner, Art Unit 3774